TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 28, 2016



                                      NO. 03-16-00461-CR


                                     Ex parte Keith Taylor




       APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.
       TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                       JUDGMENT RENDERED OCTOBER 28, 2016



                                      NO. 03-16-00462-CR


                                     Ex parte Keith Taylor




       APPEAL FROM THE 390TH DISTRICT COURT OF TRAVIS COUNTY
           BEFORE JUSTICES PURYEAR, PEMBERTON, AND FIELD
    DISMISSED FOR WANT OF JURISDICTION-- OPINION BY JUSTICE FIELD




This is an appeal from the judgment of conviction rendered by the trial court. Having reviewed

the record, it appears that the Court lacks jurisdiction over this appeal. Therefore, the Court

dismisses the appeal for want of jurisdiction. Because appellant is indigent and unable to pay

costs, no adjudication of costs is made.